DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/04/2021 has been entered.  Claims 20-23, 26-31, and 33-37 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 20-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US 8157150 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets claims are directed to a stapler having controller for driving staples with a firing mechanism wherein the controller is configured to retract/reverse (claim 5 of ‘150) the firing mechanism once a predetermined distance of travel of the firing mechanism has been achieved.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 20-23, 26-31, and 37 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hooven (US 5383880 A).
Regarding claim 20, Hooven discloses a method for stapling tissue comprising: positioning tissue between first and second jaws (74/75, figs. 6-10) of a surgical stapling device (30), the first jaw including a staple cartridge (74) containing a plurality of staples (81), and the second jaw including an anvil (75) having a fastener forming surface thereon (fig. 8), wherein the surgical stapling device includes a firing mechanism (86/83) supported within at least one of the first or second jaws for urging the plurality of staples from the cartridge during firing of the surgical stapling device; and firing the surgical stapling device, wherein the surgical stapling device includes a controller (31) configured to retract the firing mechanism once a predetermined distance of travel of the firing mechanism has been 
Hooven states:  “firing nut has moved to its most forward position to drive and form all of the staples…engages a suitable contact 87 which immediately reverses the motor to retract the firing nut… information may be transmitted during the operation of the instrument; for example, the movement of the stop member pushing the firing nut to the threaded rod for movement can be sensed. The most forward position of the wedges and knife may be sensed. The reversal of the motor may also be sensed… All of this information may be fed back to a controller and stored and manipulated in the control unit” (col. 6, lines 35-67).
Regarding claim 31, Hooven discloses surgical stapler (30) comprising: a clamping device having a staple cartridge (74) containing a plurality of staples (81) and an anvil (75) having a fastener forming surface thereon (fig. 8), the clamping device having a first open state and a second 
Regarding claim 21-23 and 26, Hooven discloses compressing the tissue between the first and second jaws during the predetermined distance of travel of the firing mechanism, further comprising expelling the plurality of staples from the staple cartridge during the predetermined distance of travel of the firing mechanism, further comprising returning the firing mechanism to an initial position following travel of the firing mechanism the 
Regarding claim 27-30 and 37, Hooven discloses firing the surgical stapling device further comprises tightening the first and second jaws about the tissue for the predetermined time period prior to urging staples from the staple cartridge (nut 86 is tightened via threaded shaft 61), wherein clamping the tissue between the first and second jaws further comprises waiting for a signal from the controller prior to firing the surgical stapling device (col. 4, lines 15-33, col. 5, lines 1-8, col. 5, lines 55-67, col. 6, lines 
Hooven states:  “instantaneously receive information as to the placement of the staples, the cutting of the tissue, the presence of staples in the cartridge, etc.” (col. 6, lines 65-67, col. 7, line 2).

Allowable Subject Matter
Claims 33-36 are allowed.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious an surgical stapler comprising all the structural and functional limitations and further comprising and a controller configured to retract a effector/clamping device with a drive assembly for driving the staples once a predetermined distance of travel of the drive assembly has been achieved and a dampening device coupled to the controller, the dampening device modulating movement of the drive assembly to vary movement of the clamping device to correspond with the predetermined time period from the start of the movement at the first open state to the end of the movement at the second closed state.  Having the dampening device coupled to the controller to modulate movement of the drive assembly to vary movement of the clamping device to correspond with the predetermined time period from the start of the movement at the first open state to the end of the movement at the second closed state provides a smoother and gentler effective compressive and stapling of a closure of a surgical area.  
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., amount of time delayed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Hooven discloses the controller controlling a delay between start of clamping and firing of the plurality of staples from the staple cartridge for a predetermined time period (clamping occurs first then the firing bar is then driven, delayed, after the clamping/compressing), wherein during the predetermined time period the tissue is compressed between the anvil and the staple cartridge of the surgical stapling device (col. 4, lines 15-33, col. 5, lines 1-8, col. 5, lines 55-67, col. 6, lines 35-67), wherein the controller is operatively connected to a motor (45) to urge the plurality of staples from the staple cartridge(col. 4, lines 54-67, fig. 3).  Examiner contends that any stopping/pausing is a “delay” and absent any value of delay the stopping to retract/reverse and/or be actuated is at least a momentary delay.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ROBERT F LONG/Primary Examiner, Art Unit 3731